BARFIELD, C.J.
The employer/carrier complain of a number of perceived errors committed by the judge of compensation claims. We find no merit to the issues raised and affirm the final order.
The principal contention of the employer/carrier is that there was no clear and convincing evidence to overcome the. opin--ion of the expert medical advisor. The judge of compensation claims relied on the testimony of Dr. Hooshmand to determine the statutory presumption of correctness with regard to the expert medical advisor’s opinion was overcome by clear and convincing evidence. The record before us contains substantial competent evidence to support that finding. The employer/carrier did not contest the competence of Dr. Hooshmand to render an expert opinion on the effects of lightning strikes and electrical injuries. The judge of compensation claims was swayed by Dr. Hooshmand’s thirty plus years experience and specialization in this area of medicine.
Affirmed.
WEBSTER, J., concurs.
BENTON, J., dissents with opinion.